Name: Council Regulation (EEC, Euratom, ECSC) No 160/80 of 21 January 1980 amending the Staff Regulations of officials and the conditions of employment of other servants of the European Communities
 Type: Regulation
 Subject Matter: economic analysis;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: nan

 26 . 1 . 80 Official Journal of the European Communities No L 20/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 160/80 of 21 January 1980 amending the Staff Regulations of officials and the conditions of employment of other servants of the European Communities HAS ADOPTED THIS REGULATION : Article 1 The table of basic monthly salaries in Article 66 of the Staff Regulations and Articles 20 and 63 of the conditions of employment, as determined by Articles 1 (a) and 2 of Regulation (Euratom, ECSC, EEC) No 3084/78 (6), are replaced by the tables in Annexes I , II and III . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal made by the Commis ­ sion after consulting the Staff Regulations Committee ( ! ), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Court of Justice (3), Whereas Regulation (EEC, Euratom, ECSC) No 259/68 (4), as last amended by Regulation (Euratom, ECSC, EEC) No 3085/78 (5), lays down in Article 2 the Staff Regulations of officials of the European Communities and in Article 3 the conditions of employment of other servants ; whereas it is for the Council , acting by a qualified majority on a proposal from the Commission after consulting the other insti ­ tutions concerned, to amend them ; Whereas it has been found that unintended increases in remuneration resulted from the manner in which the 157.8 % weighting was incorporated in the basic salary scales, as decided in December 1976, with effect from 1 January 1977 in accordance with the method for adjusting amounts due, adopted on 29 June 1976 ; Whereas this situation should be rectified by adjusting the basic salary scales and by accompanying this corrective measure by transitional measures aimed at gradually absorbing these increases without the amounts actually paid being reduced , Article 2 1 . In the case of officials or other servants as well as persons entitled to a pension or allowance under Article 50 of the Staff Regulations, Article 5 of Regula ­ tion (EEC, Euratom, ECSC) No 259/68 , Article 3 of Regulation (Euratom, ECSC, EEC) No 2530/72 ( 7) or Article 3 of Regulation (ECSC, EEC, Euratom) No 1 543/73 (8), whose entitlements are reduced by reason of Article 1 of this Regulation : (a) no part of the amounts paid during the period between 1 July 1979 and the date on which this Regulation enters into force shall be required to be repaid ; (b) as a transitional measure, the amounts payable to the persons concerned after the date of entry into force of this Regulation shall be calculated each month by reference to the remuneration paid on 30 June 1979 on the basis of their grade and step and their circumstances as to dependants for the month in question ; such calculation shall also take into account any new factor justifying new or changed entitlements ; where new weightings are fixed after 30 June 1979 , the weighting to apply to the sums referred to in this paragraph shall be that part of the weighting corresponding to the increase in the cost of living for the official 's place of employment or the place of residence of the(!) OJ No C 191 , 30 . 7. 1979 , p. 5 .(2) Opinion delivered on 18 January 1980 (not yet published in the Official Journal). (3 ) Opinion delivered on 11 July 1979 . ( «) OJ No L 56, 4 . 3 . 1968 , p. 1 ( ») OJ No L 369, 29 . 12 . 1978 , p. 6 . (6) OJ No L 369, 29 . 12. 1978 , p . 1 . O OJ No L 272, 5 . 12 . 1972, p . 1 . (8) OJ No L 155, 11 . 6 . 1973, p. 1 . No L 20/2 26. 1 . 80Official Journal of the European Communities recipient of the pension or allowance less that part of the weighting corresponding to the increase in the cost of living for the Member State where such increase is lowest ; (c) allowances calculated by reference to the basic salary tables which are paid as a lump sum and are exempt from Community tax shall continue to be determined by reference to the salary tables in force on 30 June 1979 as long as the allowances calculated on the basis of such tables are higher than the corresponding allowances calculated on the basis of the tables referred to in Article 1 . 2. The rules for the calculation of salaries defined at 1 (b) shall cease to apply :  from the month in which calculation based on the basic salary tables contained in this Regulation produces, for the person concerned, a sum at least equal to that calculated on the basis of the tables in force on 30 June 1979,  or six years from entry into force of this Regula ­ tion, whichever shall be the earlier. 3 . However, where a retirement or invalidity pension becomes payable to an official or other servant to whom the first indent of paragraph 2 has been applied before he leaves the service and to whom application of the tables in force on 30 June 1979 would have given a net pension higher than the net amount obtained from the tables that entered into force on 1 July 1979, the amount to be paid shall be calculated in the manner prescribed by paragraph 1 (b). The same shall apply to survivor's pensions paid to persons entitled under an official or other servant to whom the first indent of paragraph 2 was applied before his death . 4. Paragraph 1 (b) and (c) shall not apply to officials and other servants recruited after the entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1980 . For the Council The President G. MARCORA 26. 1 . 80 Official Journal of the European Communities No L 20/3 ANNEX I Grades Step 1 2 3 4 5 6 7 8 A 1 190 408 200 549 210 690 220 831 230 972 241 113I A 2 168 921 178 596 188 271 197 946 207 621 217 296 II A 3/LA 3 139 808 148 273 156 738 165 203 173 668 182 133 190 598 199 063 A 4/LA 4 117 375 123 982 130 589 137 196 143 803 150 410 157 017 163 624 A 5/LA 5 96 656 102 418 108 180 113 942 119 704 125 466 131 228 136 990 A 6/LA 6 83 435 88 024 92613 97 202 101 791 106 380 110 969 115 558 A 7/LA 7 71 757 75 355 78 953 82 551 86 149 89 747I A 8/LA 8 63 410 65 986l lll B 1 83 435 88 024 92 613 97 202 101 791 106 380 110 969 115 558 B 2 72 234 75 645 79 056 82 467 85 878 89 289 92 700 96 111 B 3 60 504 63 341 66 178 69 015 71 852 74 689 77 526 80 363 B 4 52 265 54 724 57 183 59 642 62 101 64 560 67 019 69 478 B 5 46 672 48 661 50 650 52 639lll C 1 53 318 55 489 57 660 59 831 62 002 64 173 66 344 68 515 C 2 46 315 48 304 50 293 52 282 54 271 56 260 58 249 60 238 C 3 43 174 44 877 46 580 48 283 49 986 51 689 53 392 55 095 C 4 38 960 40 559 42 158 43 757 45 356 46 955 48 554 50 153 C 5 35 893 37 382 38 871 40 360lll D 1 40 619 42 417 44 215 46 013 47 811 49 609 51 407 53 205 D 2 36 995 38 591 40 187 41 783 43 379 44 975 46 571 48 167 D 3 34 380 35 878 37 376 38 874 40 372 41 870 43 368 44 866 D 4 32 486 33 808 35 130 36 452III No L 20/4 Official Journal of the European Communities 26 . 1 . 80 ANNEX II Grades Step 1 2 3 4 5 6 7 8 A 1 190 408 200 549 210 690 220 831 230 972 241 113 A 2 168 921 178 596 188 271 197 946 207 621 21 7 296 liI A 3/LA 3 139 808 148 273 156 738 165 203 173 668 182 133 190 598 199 063 A 4/LA 4 117 375 123 982 130 589 137 196 143 803 150 410 157017 163 624 A 5/LA 5 96 656 102 418 108 180 113 942 1 1 9 704 125 466 131 228 136 990 A 6/LA 6 83 435 88 024 92 613 97 202 101 791 106 380 110 969 115 558 A 7/LA 7 71 757 75 355 78 953 82 551 86 149 89 747\I A 8/LA 8 63 410 65 986 ll I B 1 83 435 88 024 92 613 97 202 101 791 106 380 110 969 115 558 B 2 72 234 75 645 79 056 82 467 8 5 878 89 289 92 700 96 111 B 3 60 504 63 341 66 178 69 015 71 852 74 689 77 526 80 363 B 4 52 265 54 724 57 183 59 642 62 101 64 560 67019 69 478 B 5 46 672 48 661 50 650 52 639\\ \ C 1 50 882 52 949 55 016 57 083 59 150 61 217 63 284 65 351 C 2 44 219 46 112 48 005 49 898 51 791 53 684 55 577 57 470 C 3 41 265 42 883 44 501 46 119 47 737 49 355 50 973 52 591 C 4 37 278 38 795 40 312 41 829 4 3 346 44 863 46 380 47 897 C 5 34 359 35 783 37 207 38 631II l D 1 38 870 40 570 42 270 43 970 45 670 47 370 49 070 50 770 D 2 35414 36 929 38 444 39 959 41 474 42 989 44 504 46 019 D 3 32 931 34 353 35 775 37 197 38 619 40 041 41 463 42 885 D 4 31 117 32 372 33 627 34 882\I I ANNEX III Category Group Class 1 2 3 4 A I II III 91 190 66 238 55 663 102 396 72 693 58 152 113 602 79 148 60 641 124 808 85 603 63 130 B IV V 53 460 41 530 58 691 44 395 63 992 47 260 69 153 50 125 C VI VII 39 545 35 396 41 898 36 606 44 251 37816 46 604 39 026 D VIII IX 31 880 30 707 33 809 31 157 35 738 31 607 37 667 32 057